Opinión concurrente emitida por el
Juez Asociado Señor Fuster Berlingeri,
a la cual se une la Jueza Asociada Señora Naveira de Rodón.
En esencia, el caso de autos trata de una viuda que re-clamó para sí la mitad (50%) del haber de un negocio que su fallecido esposo operaba, más la parte del caudal here-ditario del causante que le correspondiese en concepto de cuota viudal usufructuaria. Aunque no existió entre la viuda y su esposo una sociedad de gananciales, la viuda reclamó la mitad del referido negocio como condueña de éste, por haber sido establecido conjuntamente entre ella y su esposo, según alegado.
La viuda solicitó, además, que se le asignase la cantidad mensual de $2,000 pendente lite, a lo que accedió el foro de instancia. Posteriormente, sin embargo, dicho foro le otorgó $3,200 mensuales a la viuda, en concepto de “ali-mentos”, en cumplimiento de una orden del Tribunal de Circuito de Apelaciones que le instruyó a determinar la cuantía a la que podría tener derecho la viuda en concepto de alimentos. Los otros herederos del causante han impug-nado ante nos la cantidad de $3,200 por considerarla excesiva.
Concurro con el dictamen de la mayoría del Tribunal en cuanto a que en esta etapa de los procedimientos, sólo de-bió otorgársele a la viuda una mensualidad de $2,000 con cargo a su haber en el caudal en cuestión, que fue lo que ella solicitó originalmente. En particular, estimo que los foros a quo se excedieron al intentar fijar la cantidad a que la viuda podría tener derecho en concepto de “alimentos” en la etapa preliminar de los procedimientos en que se en-cuentra este caso. Es decir, dichos foros actuaron *445prematuramente. Incurrieron, así, en una pérdida de tiempo y esfuerzos que ha resultado detrimental para am-bas partes en el pleito. Lo que procedía, mas bien, era otor-garle a la viuda la cantidad que reclamó pendente lite —por ser ésta razonable— y pasar entonces sin más dila-ción a adjudicar la controversia sobre la titularidad del negocio y, con arreglo a ello, a dividir y liquidar luego el caudal en cuestión. Veamos.
hH
En su fondo, el problema que tenemos ante nos se reduce a determinar cómo debe atenderse jurídicamente una situación que ocurre con alguna frecuencia, que ocasiona injusticias al cónyuge supérstite, sobre todo cuando se trata de una viuda.(1) Los hechos del caso de autos ilustran precisamente la situación referida. Aquí tenemos a una viuda de 70 años, que sólo cuenta para su sustento con una pequeña pensión de Seguro Social de $611 mensuales. Esta viuda encara la realidad de tener que vivir con grave estre-chez económica en su edad avanzada a pesar de que tiene, cuando menos, derecho a una cuota viudal usufructuaria de alegadamente $123,134 de un caudal que asciende al menos a $1,117,206. La grave estrechez económica surge del hecho de que la viuda no tiene control o uso alguno de los bienes del caudal en cuestión y han de transcurrir se-guramente muchos meses y hasta años en lo que se dilu-cida judicialmente y de manera firme y final las complejas cuestiones en controversia, y en lo que se logra finalmente la liquidación de los bienes del caudal referido. En otras palabras, a pesar de la participación cuantiosa a la que la viuda alegadamente tiene derecho en el caudal en cues-tión, puede verse en la situación de vivir prácticamente en la indigencia por todo el largo tiempo que transcurra en lo *446que al fin se le entrega lo que le corresponda de dicho caudal.
El problema ante nos en este caso y otros similares, pues, es cómo se protege a la viuda de tener que sufrir de una relativa insolvencia mientras se llevan a cabo unos procedimientos judiciales b notariales que de ordinario to-man años en completarse; es decir, qué adelanto debe ha-cérsele a la viuda para su sustento durante el largo tiempo que toma realizar los procedimientos de división y parti-ción de bienes en cuestión.
Como veremos más adelante, nuestro ordenamiento ju-rídico —específicamente el Art. 1325 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 3700— reconoce el derecho de “alimentos” del cónyuge supérstite antes de que ocurra la liquidación del caudal en cuestión, pero no dispone cuánto concretamente debe adelantársele a dicho cónyuge supérs-tite ni se precisa cuándo debe extendérsele el adelanto. Son precisamente esos asuntos los que nos conciernen aquí en el caso de autos, sobre todo con miras a evitar la injus-ticia referida antes de que una viuda quede prácticamente desamparada mientras al fin se liquida el caudal que en parte le pertenece. Específicamente el problema ante nos es el siguiente: qué debe adelantársele a la viuda de su propio haber en el caudal en cuestión, cuando aún no se conoce a ciencia cierta cuánto es el monto preciso de ese haber.
El problema ante nos es esencialmente análogo al que encaramos en Soto López v. Colón, 143 D.P.R. 282 (1997). Allí se trataba de una ex cónyuge cuya participación en la sociedad de bienes gananciales que tenía constituida con su marido antes de su divorcio no se había liquidado aún. Los bienes comunes estaban siendo controlados y utiliza-dos exclusivamente por el ex esposo y nos tocó decidir qué anticipo le correspondía a ella que le permitiese un sostén decoroso mientras se liquidaba la comunidad de bienes existente entre ellos. Conscientes de la dificultad de poder *447estimar una cantidad precisa a la que tuviese derecho la ex esposa sin haberse realizado aún las operaciones de inven-tariar, evaluar y dividir los bienes comunes, resolvimos que ella tenía derecho al pago de la suma que razonable-mente reclamase para su adecuado sostén, con cargo a lo que eventualmente se determinase como su haber en los bienes comunes. Advertimos, claro está, que si la cantidad reclamada por ella se excedía de lo que por frutos de los bienes comunes le correspondía una vez terminadas todas las operaciones de liquidación, dicho exceso se descontaría de lo que en su día recibiese al efectuarse la división.
La solución que le dimos al problema referido en Soto López v. Colón, supra, surgió de la necesidad de configurar un remedio práctico para hacer valer concretamente las normas jurídicas relativas a la comunidad de bienes. En particular, era necesario establecer una manera de darle contenido concreto al derecho que a la ex esposa de ese caso le reconocen los Arts. 327 y 328 del Código Civil de Puerto Rico, 31 L.P.R.A. sees. 1272-1273, de “servirse de las cosas comunes” y de disfrutar de los beneficios de los bienes de la comunidad, mientras no se ha esclarecido aún cuál es la cuota precisa que le corresponde de tales bienes y de sus frutos. En lugar de propiciar que el juez o el notario a cargo del asunto se pusiese a especular o conjeturar cuánto le correspondía a la ex esposa como adelanto, o sea, cuánto podría corresponderle una vez completados los pro-cesos particionales, optamos por conceder lo que la ex es-posa pidiese, si ello era razonable.
Nuestro muy deliberado pronunciamiento en ese caso, dirigido a proteger al socio de la comunidad de bienes que no está disfrutando aún de los frutos de aquello que le pertenece —usualmente la cónyuge mujer— es aplicable por analogía al caso de autos, no sólo por la evidente simi-litud que hay entre una situación y otra, sino también por-que ya hemos resuelto que como la muerte y él divorcio son causas de la disolución del matrimonio, se les deben reco-*448nocer los mismos efectos.(2) Vega v. Vega Oliver, 85 D.P.R. 675 (1962). Para un análisis de la similitud y equivalencia de ambas comunidades de bienes post matrimonial, véase J.L. Lacruz Berdejo, Derecho de Familia, 4ta ed., Barcelona, Ed. Bosch, 1997, págs. 353-357.
En el caso de autos, la viuda solicitó un pago de $2,000 mensuales pendente lite. Los foros a quo finalmente orde-naron un pago de $3,200 al mes, bastante más de lo que había solicitado la propia viuda, porque entendieron que esa era la cantidad a la que la peticionaria podría tener derecho, ello a pesar de que no se habían dilucidado aún las controversias medulares del pleito. Los foros a quo se excedieron en su especulativo dictamen en esta etapa pre-liminar de los procedimientos. Lo que procedía, al aplicar aquí por analogía lo resuelto en Soto López v. Colón, supra, era que se fijase de inmediato —aquí como pago pendente lite— la cantidad solicitada por la viuda, sin necesidad de ulteriores procedimientos sobre ello, y que se continuara entonces de modo expedito con la consideración y adjudica-ción de los asuntos en controversia. El pago solicitado sería únicamente un adelanto de lo que en su día le correspon-dería a la viuda una vez completadas todas las operaciones particionales correspondientes. Como dicho adelanto sería con cargo al haber de la viuda, y como estaría sujeto a la devolución de cualquier exceso que se le hubiese antici-pado, la concesión de lo solicitado, sin más dilaciones, hu-biese sido lo jurídicamente correcto. Si lo que pide la per*449sona que no tiene control de los bienes comunales —en este caso la viuda— es razonable a la luz del caudal en cues-tión, dicho adelanto debe otorgarse de inmediato sin tener que perder tiempo en vistas y otros procedimientos para tratar de especular o anticipar prematuramente cuánto es lo que podría corresponderle a la persona una vez se complete la liquidación del caudal común.
Debe enfatizarse que una vez se concede el adelanto re-ferido, solicitado por el cónyuge supérstite que tiene un haber en el caudal en cuestión, no es necesario tratar de ajustar esa cantidad más tarde en los procedimientos no-tariales o judiciales de liquidación pero antes de que éstos hayan concluido. El ajuste correspondiente sólo ha de rea-lizarse una vez se haya completado la división del caudal, al momento de la liquidación. Pretender hacerlo antes de ese momento apareja incurrir en conjeturas precisamente porque no se ha completado aún el proceso de inventariar, evaluar y dividir los bienes del caudal. Tal proceder espe-culativo es, además, innecesario porque si el adelanto ra-zonable pedido por la viuda resultara excesivo al finalizar el proceso referido, el exceso se le descontará de su haber al hacerse la liquidación final.
Aclarado lo anterior (sobre cuánto y cuándo debe hacér-sele el adelanto al cónyuge supérstite referido), procede ha-cer unos señalamientos sobre el origen del derecho del cón-yuge supérstite a dicho adelanto. Veamos.
De lo señalado antes, es evidente que cuando un cón-yuge supérstite tiene algún haber en el caudal que admi-nistraba el cónyuge fallecido, su derecho a algún adelanto para su propio sustento en lo que finalmente se liquida el caudal común referido surge fundamentalmente de los principios generales relativos a la comunidad de bienes y derechos. Véase J. Puig Brutau, Fundamentos de Derecho *450Civil, 3ra ed., Barcelona, Ed. Bosch, 1979, T. Ill, Vol. II, págs. 1-57. El Código Civil de Puerto Rico, al igual que el de España, contiene distintas disposiciones para regular las variadas situaciones en las que existe un interés comunitario. Puig Brutau, op. cit., pág. 15. En la situación de autos, que trata sobre la communitas del cónyuge su-pérstite, el Art. 1325 del Código Civil de Puerto Rico, supra, es la disposición medular que aplica concretamente en este caso. Es dicho artículo la concreción pertinente del derecho que surge de la existencia de una comunidad. Dis-pone el Art. 1325 referido que “[d]e la masa común de bienes [,] se darán alimentos al cónyuge s [obre] viviente y a sus hijos mientras se haga la liquidación del caudal inven-tariado y hasta que se les entregue su haber; pero se les rebajarán de éste en la parte que excedan de lo que les hubiese correspondido por razón de frutos o rentas”. 31 L.P.R.A. see. 3700. Con relación al caso de autos, varios aspectos del Art. 1325 referido deben notarse. El primero es que los llamados “alimentos” del cónyuge supérstite pue-den reclamarse siempre que exista una “masa común de bienes” entre el cónyuge reclamante y los hijos del causante. No importa cuál sea el título particular que cada uno de los comuneros referidos tenga sobre la “masa común de bienes”. Lo decisivo es que dicha masa exista. La exis-tencia —precisamente— de una comunidad de bienes es el elemento determinante. Ello surge del tenor literal del ci-tado Art. 1325, que se refiere de manera palmaria a aque-lla situación en que exista una “masa común de bienes” entre el cónyuge supérstite y los hijos del causante, sin distinguir de modo alguno entre “la masa común de bie-nes” que surge cuando hubo una sociedad legal de ganan-ciales y la que puede existir aunque esa sociedad no se hubiese formado.
Es evidente que la “masa común de bienes” referida surge de ordinario cuando entre el causante y el cónyuge supérstite hubo una sociedad de gananciales. No cabe duda *451de que se estaba pensando en la sociedad de gananciales cuando se formuló originalmente dicho artículo hace cien-tos de años. Pero este dato, en buena técnica de interpre-tación judicial, no es suficiente para llegar a la conclusión de que el artículo referido hoy día aplica únicamente a la situación original aludida, sobre todo en vista de la histó-rica insuficiencia del Código Civil con respecto a regular concretamente todas las situaciones en las que existe un interés comunitario. Puig Brutau, op. cit., págs. 14-15. La restricción de aplicar el referido Art. 1325 sólo a situacio-nes en que hubo una sociedad de gananciales no surge del lenguaje de dicho artículo, y éste no debe interpretarse de tal modo limitante, no sólo porque ello no responde a nin-gún interés social legítimo, sino, además, porque tal inter-pretación restrictiva se daría al margen de la realidad social contemporánea. Esa realidad tiene dos aspectos pertinentes a lo que aquí nos concierne. Primero, que hoy día el cónyuge sobreviviente siempre tiene una participa-ción en el caudal del causante porque ahora existe como legítima la cuota viudal usufructuaria, que no existía antes. Vda. de Sambolín v. Registrador, 94 D.P.R. 320 (1967). Haya o no habido una sociedad de gananciales en-tre el cónyuge supérstite y el causante, entre dicho cón-yuge y los hijos del causante existe una “masa común de bienes” porque el cónyuge viudo es también un heredero forzoso. Ello no era así cuando se formuló originalmente el referido Art. 1325, que es una copia del antiguo Art. 1430 del Código Civil español.
El otro aspecto de la realidad contemporánea es el he-cho de que cada vez es más frecuente que existan matri-monios sin que se establezca una sociedad de bienes ga-nanciales entre los cónyuges. Hoy día ha aumentado el uso de las capitulaciones matrimoniales, mediante las cuales los cónyuges pueden establecer regímenes de bienes comu-nes distintos a los de la sociedad de gananciales —como el que alegadamente existía en el caso de autos— dando así *452lugar a otro tipo de “masa común de bienes”. Debe recor-darse que la existencia de capitulaciones matrimoniales entre cónyuges no puede precluir la adjudicación de la cuota viudal usufructuaria al fallecimiento de uno de los consortes. Ab Intestato Saldaña Candelario, 126 D.P.R. 640 (1990).
Dicho de otra forma, el lenguaje amplio y sencillo del artículo en cuestión claramente permite, en la actualidad, una interpretación de éste que recoja los nuevos intereses sociales de nuestra época. El Código Civil nuestro ha pre-valecido por tanto tiempo precisamente porque mediante nuestra interpretación de su dilatado lenguaje le hemos impartido actualidad a sus principios generales. No tiene sentido jurídico insistir en las reliquias del pasado cuando enfrentamos cambios sociales que requieren nuestra atención.
En particular debe notarse que, según surge del propio Art. 1325, los “alimentos” del cónyuge supérstite en cues-tión no son propiamente tal cosa. Son realmente un anti-cipo o adelanto que se le hace al cónyuge supérstite a cuenta de su propio haber, bien sea de los frutos de su participación en el caudal común, bien sea del propio capi-ta! a dividir. J.J. Ramos Albesa, La Sociedad de Gananciales, Madrid, Ed. Tecnos, 1992, pág. 421; Janer Vilá v. Tribunal Superior, 90 D.P.R. 281 (1964). Por ende, como dichos “alimentos” del Art. 1325 referido son sólo un anti-cipo de lo que le pertenece al propio cónyuge supérstite —un anticipo de su haber en el caudal común— poco debe importar si dicho haber surgió por razón de una sociedad de gananciales, por razón de la cuota viudal, o por razón de otra sociedad que el cónyuge supérstite tuvo con el causante. Si en un caso hay derecho al anticipo de lo propio mientras continúa la indivisión del caudal común, ¿por qué no ha de haberlo también en las otras situaciones similares que afectan al cónyuge supérstite que forma parte de una comunidad de bienes?
*453Debe enfatizarse que el referido Art. 1325 del Código Civil es la fuente concreta del anticipo al cónyuge supérs-tite que aquí nos interesa. Bicho anticipo no surge en casos como el de autos del Art. 583 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 2443. Ello es así, en primer lugar, por razón del postulado fundamental con arreglo al cual las normas procesales no crean o establecen derechos sustantivos. El Art. 583 del Código de Enjuiciamiento Civil de Puerto Rico, supra, que procede del Art. 1100 de la Ley de Enjuiciamiento Civil española, es obviamente una norma de carácter procesal, puro elemento formal, que no tiene la función de conceder o derrotar derechos sustantivos. Las normas procesales no tienen vida propia y sólo existen para hacer viable la consecución de algún de-recho sustantivo que ya tenían las personas. Núñez González v. Jiménez Miranda, 122 D.P.R. 134 (1988); Moa v. E.L.A., 100 D.P.R. 573 (1972). Es difícil concebir, pues, cómo es que el cónyuge supérstite pueda tener algún dere-cho de alimento que le provea el Art. 583 referido que no haya sido establecido antes por alguna otra disposición sustantiva del ordenamiento jurídico.
En segundo lugar, y quizás más importante aún, el Art. 583 del Código de Enjuiciamiento Civil referido es parte de un conjunto integral de normas procesales que no puede ser interpretado aisladamente como si fuera una norma autónoma. En efecto, dicho artículo es sólo una parte del esquema normativo que regula aquella administración judicial del caudal hereditario que se pone en vigor a instan-cia de partes interesadas. J. Vélez Torres, Curso de Dere-cho Civil: derecho de sucesiones, 2da ed. rev., San Juan, Ed. Rev. Jur. U.I.A., 1992, T. IV, Vol. III, pág. 491; E. González Tejera, Derecho Sucesorio Puertorriqueño, San Juan, Ed. Ramallo, 1983, Vol. I, pág. 195. Como se sabe, tal adminis-tración judicial de la herencia sólo procede en algunos ca-sos y, en éstos, es principalmente potestativa de las partes interesadas. Vélez Torres y González Tejera, op. cit. Por *454ello, es difícil entender cómo es que el Art. 583 puede ser fuente de algún derecho ordinario de alimentos del cón-yuge supérstite cuando dicho artículo no aplica, general-mente, a todos los casos de herencia en los cuales hay cón-yuges supérstites, y cuando su vigencia, aun en los casos en que podría ser aplicable, es potestativa sólo de las par-tes interesadas. No puede ser fuente de un derecho sustan-tivo de alimentos una disposición que sólo existe para regir en sí cómo han de conducirse los procedimientos para la administración judicial de un caudal, en aquellos únicos casos en que las partes interesan tal administración y tie-nen facultad para pedirla. Si el Art. 583 del Código de En-juiciamiento Civil de Puerto Rico, supra, fuese la fuente del derecho de “alimentos” referido, entonces dichos “ali-mentos” no procederían en ningún caso en el cual no se haya solicitado la administración judicial del caudal común. Sería, pues, una fuente trunca del derecho referido que, como se señala más adelante, existe y puede hacerse valer aunque no exista la administración judicial del caudal.
Finalmente, debe señalarse que no hay razón para su-poner que existe una escisión entre los referidos Arts. 1325 del Código Civil y 583 del Código de Enjuiciamiento Civil. Los artículos referidos no disponen efectos o consecuencias jurídicas diferentes. Ambos claramente perpetúan la no-ción esencial de que los “alimentos” del cónyuge supérstite no deben exceder de lo que le corresponda como renta o frutos de su haber en el caudal común. Más importante aún, aunque la redacción es más clara en un artículo que en el otro, ambos aluden al fundamental principio recono-cido reiteradamente en la doctrina civilista: mientras se liquida el caudal común, lo que se dará al cónyuge supérs-tite es un anticipo estimado de lo que pueda corresponderle cuando ocurra finalmente la liquidación. Como en lo esen-cial, según interpretado por los comentaristas, no hay diferencias de fondo entre las dos disposiciones referidas, no *455hay ninguna escisión entre ellos. No cabe una distinción donde no hay diferendos.
En resumen, pues, a la altura de nuestros tiempos la interpretación más útil y de mayor sentido jurídico del Art. 1325 del Código Civil, supra, es la que reconoce que ese artículo es la concreción pertinente del derecho que dimana de la existencia de una comunidad de bienes parti-culares y que provee la autorización específica para el pago de “alimentos” a cualquier cónyuge supérstite que tenga participación en la “masa común de bienes” que aún no se ha dividido, irrespectivo de la causa particular de tal par-ticipación en el referido caudal común. En el Derecho Civil sólo hay una fuente para el anticipo al cónyuge supérstite procedente de su haber en su caudal común, que la concre-tiza el Art. 1325 del Código Civil, supra. Véase Lacruz Ber-dejo, op. cit. Este anticipo puede hacerse valer mediante lo dispuesto en el Art. 583 del Código de Enjuiciamiento Civil, supra, a instancia de parte interesada, en aquellos ca-sos en los cuales se ha procurado la administración judicial de la herencia. Si no hay tal administración judicial, el anticipo referido se puede hacer valer mediante otras dis-posiciones del Código de Enjuiciamiento Civil que son aplicables. González Tejera, op. cit., págs. 181-194.
p-H h-H I — i
Un segundo aspecto que debe notarse de lo que dispone el Art. 1325 del Código Civil referido es que la solicitud de “alimentos” que pueda hacer un cónyuge supérstite antes de que finalmente se liquide el caudal común, no tiene que presentarse necesariamente dentro de un procedimiento judicial de división, liquidación y partición de herencia. Ello es así porque en la práctica en un gran número de casos, el proceso de inventariar, dividir y liquidar un caudal luego de la muerte de un causante ocurre extrajudicialmente. Guaroa Velázquez, Teoría del Derecho Sucesorio Puertorri-*456queño, págs. 83-86. Así, pues, en determinadas situacio-nes, el cónyuge supérstite puede solicitar los “alimentos” en cuestión al albacea que está a cargo de la tarea referida, sin que haya un pleito entre dicho cónyuge y las otras par-tes interesadas en el caudal. González Tejera, op. cit., Vol. II, pág. 492. También podría el cónyuge supérstite formu-lar tal petición extrajudicial directamente a los herederos del causante, con quienes dicho cónyuge tiene una comuni-dad de bienes. Art. 332 del Código Civil, 31 L.P.R.A. see. 1277; Irizarry v. Regis. de San Germán, 22 D.P.R. 94 (1915). Incluso, puede ocurrir que el cónyuge supérstite quiera continuar con la división de los bienes extrajudicial-mente, por ser lo más expedito, y que la única controversia que tenga con las otras personas que tienen reclamos sobre el caudal sea precisamente sobre el anticipo que desea re-cibir de los frutos del caudal. En tal caso, no tendría sen-tido jurídico requerirle que inste una acción judicial de par-tición —que no interesa— como condición para que pueda solicitar los “alimentos” referidos. En otras palabras, el cónyuge supérstite debe poder reclamar judicialmente su anticipo o “alimentos” aunque no haya solicitado la liqui-dación de los bienes comunes, tal como lo reconocimos en una situación esencialmente igual en Soto López v. Colón, supra. En efecto, el llamado derecho de “alimentos” que aquí nos concierne, el derecho a un adelanto, no es propia-mente sólo un remedio pendente lite que únicamente pro-cede si hay un pleito pendiente. Más bien, es un remedio a que tiene derecho el cónyuge supérstite mientras esté pen-diente de liquidación la masa común de bienes. Por ello no es correcto suponer que dicho derecho sólo puede ser recla-mado dentro de una acción judicial de partición.
Por otro lado, la solicitud de “alimentos” referida puede presentarse en cualquier etapa procesal de la liquidación del caudal y no meramente cuando la sociedad legal de gananciales, de haber existido, ya ha sido liquidada. Debe tenerse en cuenta que la liquidación de los bienes ganan-*457cíales, si bien es una operación distinta de la de partición de herencia, pueden ocurrir ambas conjuntamente en un mismo procedimiento judicial o notarial. No cabe duda que no existe propiamente un “caudal hereditario” hasta que no se ha liquidado la sociedad de gananciales, si ésta existió. Pero este hecho no significa que las operaciones de liquidación de la sociedad de gananciales y de partición de la herencia se realicen siempre como dos procesos separa-dos e independientes. Con frecuencia ocurren conjunta-mente, tanto judicial como extrajudicialmente, por lo que no se debe requerir que la solicitud de “alimentos” del cón-yuge supérstite sólo pueda presentarse judicialmente den-tro de la etapa de partición de herencia.
En resumen, pues, por las razones expuestas, sería muy limitativo sujetar el derecho a “alimentos” del cónyuge su-pérstite a la acción judicial de división y partición de la herencia. El resultado de ello sería que la viuda pueda que-darse desprovista de lo que le pertenece por demasiado tiempo, sin que exista alguna razón jurídica de peso que lo justifique.
— O —

(1) Véanse Carrero Quiles v. Santiago Feliciano, 133 D.P.R. 727, 735 (1993); Toppel v. Toppel, 114 D.P.R. 775, 791 (1983).


(2) Claro está, en el caso de autos la viuda podría no ser estrictamente una condueña del caudal en cuestión. Precisamente una de las controversias del pleito es si por sus aportaciones la viuda era copropietaria del negocio de su fallecido marido, en vista de que no se constituyó entre ellos una sociedad legal de gananciales. Las disposiciones del Código Civil sobre comunidad de bienes, Arts. 326-340 (31 L.P.R.A. secs. 1271-1285), se refieren primordialmente a los derechos y a las obligaciones de los condueños o copropietarios de unos bienes comunes. No obstante, la viuda en este caso tiene un indisputable derecho a un usufructo, que por disposición expresa del Art. 765 del Código Civil, 31 L.P.R.A. see. 2415, afecta todos los bienes de la herencia. Mientras no se pague la cuota viudal, están afectos todos los bienes de la herencia. Se trata de un derecho real que tiene la viuda, que le hace comunera en ese sentido del caudal común. Véase Colón Gutiérrez v. Registrador, 114 D.P.R. 850 (1983).